Title: To James Madison from Sylvanus Bourne (Abstract), 4 April 1805
From: Bourne, Sylvanus
To: Madison, James


4 April 1805, Amsterdam. “A long & severe Winter has prevented me from transmitting you the Leyden Gazettes so regularly as I could have wished; much has not been lost, however as the political incidents have been few & of little interest during the time—the season is now fast approaching when we may look for a developements of those plans which during the interim have been contemplated in the several Cabinetts of Europe; these I think will be of a nature to prolong the War while they extend the field of Contest.
“France must indeed consent to a sensible diminution of her present physical force to produce the moral possibility of framing a general peace on a solid base or such as would promise any duration—her late measures however in regard to Italy are not of this Stamp. This Country as you will perceive in some of the inclosed Gazettes is about to assume a new political form appro<a>ching in some respects to the Character of its antient Govt. I shall regard this Country under the Change of Affairs which is soon to take place to be comparatively what France was under the Consular System—merely as a leading or probationary State to that order of things which will restore a Prince to the Supreme Authority from what Race or Line he will be taken—time will inform us.
“Commerce here has suffered for sometime past <se>rious embarrassments from the Collision of the french & Batavian Authorities—or rather from the imperious operation of the former—we are however flattered by the hope & even<tual> promise of a favorable change after the establisht of the new Govt which I shall be happy to see realised as the Commerce of our Country has been much incommoded by the causes alluded to & which proved in many cases peculiarly expensive & vexatious.
“My Accounts with the UStates for the last year I shall make out & send to our Minister in Paris which I conclude will be in order. Mr Livingston our former Minr there is not yet returned from his Tour into Italy &c.
“The new quarantine regulations here I have lately transmitted you by duplicates & I hope they may duly come to hand.
“I shall now soon look for the Laws of the two Sessions of the last Congress from your Department.”
Adds in a postscript: “The 2 Setts for the Bound Gazettes for the last year have not yet been furnished by the Printer.”
Adds in a second postscript: “An important expedition both of naval & Land Forces is about to Sail from England but its destination remains unknown. Like expeditions are said to be preparing at Brest, Toulon &c but they are so closely watched as to render their departure almost impracticable. Spain seems to be making vigorous preparations for the pursuit of the War—While Portugal is said to have purchased her neutrality.”
